                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE PRESSLEY,
    Plaintiff,

         v.                                            CIVL ACTION NO. 19-CV-4981

CAPITAL ONE,
     Defendant.

                                        MEMORANDUM

RUFE,J.                                                               NOVEMBER           , 2019

         Pro se Plaintiff Charmaine Pressley brings this action by way of a Complaint against

Capital One. Pressley has also filed a Motion to Proceed In Forma Pauperis. Because it appears

that she is unable to afford to pay the filing fee, the Court will grant Pressley leave to proceed in

forma pauperis. For the following reasons, the Complaint will be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and Pressley will be granted leave to file an amended

complaint to attempt to cure the defects noted by the Court.

I.       FACTS

         Pressley uses the Court's preprinted form and identifies the Fair Credit Reporting Act

("FCRA") as the basis for her claim. (ECF No. 2 at 2.) 1 She alleges that the facts giving rise to

her claim occurred in 2018 and 2019. (Id at 3.) Instead of providing a narrative description of

the factual basis of her claim, she refers to a two-page attachment consisting of conclusory

allegations that parrot the language of the Fair Debt Collection Practices Act ("FDCPA") and the

FCRA. (See id at 5-6.) Therein, Pressley broadly alleges that Capital One reported false and

inaccurate information to the three major credit bureaus; harassed, oppressed, and abused her in




1
    The Court adopts the pagination assigned by the CM/ECF docketing system.
an effort to collect a debt by mail; repeatedly and continuously called her; falsely represented the

character, amount, and legal status of the debt in issue; falsely represented that it could arrest

Pressley as a result of the debt; used false or deceptive means to collect the alleged debt or obtain

information about Pressley; and knowingly violated the FDCPA and FCRA. (Id. at 5.)

Additionally, Pressley alleges that the three major credit reporting agencies conducted an

investigation and found that Capital One had reported false and inaccurate information, yet

Capital One continued to harass Pressley through the mail. (Id at 6.) Pressley alleges that

Capital One's conduct also constituted an invasion of privacy. (Id) She alleges she has suffered

"serious injuries, damages and harm," and requests compensatory and punitive damages and

such other relief as is permitted. (Id)

       Pressley does not allege any facts describing the actions giving rise to her claim. For

example, Pressley does not (1) identify the nature or amount of the debt at issue; (2) state

whether she disputed the debt; (3) identify the date, time and form of communications she

received from Capital One; or (4) identify any accounts that reflect inaccurate information about

her. She does not describe the nature of her damages. (See id)

II.    STANDARD OF REVIEW

       The Court will grant Pressley leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a



                                                  2
claim to reliefthat is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id As Pressley is proceedingpro

se, the Court must construe his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

       Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App'x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8's "plain" statement

requirement, the Court should "ask whether, liberally construed, a pleading 'identifies discrete

defendants and the actions taken by these defendants' in regard to the plaintifPs claims."

Garrett, 93 8 F .3d at 93 (citation omitted). A pleading may still satisfy the "plain" statement

requirement "even if it is vague, repetitious, or contains extraneous information" and "even if it

does not include every name, date, and location of the incidents at issue." Id at 93-94. The

important consideration for the Court is whether, "a prose complaint's language ... presents

cognizable legal claims to which a defendant can respond on the merits." Id. at 94.

       However, "a pleading that is so 'vague or ambiguous' that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8." Id. at 93; see also Fabian v. St. Mary's

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) ("Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.") (quotations omitted). Dismissals under Rule 8 are "'reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise



                                                  3
unintelligible that its true substance, if any, is well disguised."' Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861F.2d40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       Pressley's reliance on the statutory language of the FDCPA and the FCRA suggests that

she seeks to bring claims under both statutes, though she identifies only the FCRA on her

preprinted form Complaint. The FDCPA prohibits debt collectors from making false, deceptive

or misleading representations to collect a debt. See 15 U.S.C. § 1692(e). "To state a claim under

the FDCPA, a plaintiff must establish that: ( 1) he or she is a consumer who was harmed by

violations of the FDCPA; (2) that the 'debt' arose out of a transaction entered into primarily for

personal, family, or household purposes; (3) that the defendant collecting the debt is a 'debt

collector,' and (4) that the defendant violated, by act or omission, a provision of the FDCPA."

Johns v. Northland Group, Inc., 76 F. Supp. 3d 590, 597 (E.D. Pa. 2014) (citing Donohue v.

Reg'/ Adjustment Bureau, Inc., Civ. A. No. 12-1460, 2013 WL 1285469, at *3 (E.D. Pa. Mar. 28,

2013) (citing 15 U.S.C. § 1692a-o)). "A claim under the FDCPA 'may be brought ... within

one year from the date on which the violation occurs."' Glover v. F.D.LC., 698 F.3d 139, 148

(3d Cir. 2012) (quoting 15 U.S.C. § 1692k(d)). In the context ofFDCPA claims,

"communications from lenders to debtors [are analyzed] from the perspective of the 'least

sophisticated debtor."' Lesher v. Law Offices ofMitchell N Kay, PC, 650 F.3d 993, 997 (3d Cir.

2011 ). The purpose of that standard is ''to ensure that the FDCPA protects all consumers, the

gullibles as well as the shrewd." Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000)

(quoting United States v. Nat'/ Fin Servs., 98 F.3d 131, 136 (4th Cir. 1996)). However,

"although this standard protects naive consumers, it also 'prevents liability for bizarre or

idiosyncratic interpretations of collection notices by preserving a quotient of reasonableness and



                                                  4
presuming a basic level of understanding and willingness to red with care."' Id at 354-55

(quoting Nat 'l Fin. Servs., 98 F .3d at 136).

        The FCRA was enacted "to ensure fair and accurate credit reporting, promote efficiency

in the banking system, and protect consumer privacy." Safeco Ins. Co. ofAm. v. Burr, 551 U.S.

47, 52 (2007); see also SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 357 (3d Cir.

2011) (quoting Cortez v. Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010) ("The FCRA is

intended 'to protect consumers from the transmission of inaccurate information about them, and

to establish credit reporting practices that utilize accurate, relevant and current information in a

confidential and responsible manner."') "To state a claim under the FCRA against a furnisher of

credit information, as opposed to the credit reporting agency itself, a plaintiff must allege that

' [s]he filed a notice of dispute with a consumer reporting agency; the consumer reporting agency

notified the furnisher of information of the dispute; and the furnisher of the information failed to

investigate and modify the inaccurate information."' Prater v. Am. Heritage Fed Credit Union,

351 F. Supp. 3d 912, 918 (E.D. Pa. 2019) (quoting Harris v. Pa. Higher Educ. Assistance

Agency, Civ. A. No. 16-693, 2016 WL 3473347, at *6 (E.D. Pa. June 24, 2016); see also 15

U.S.C. §§ 1681s-2(b), 1681n & 16810.

        Pressley's Complaint does not include sufficient factual allegations to establish the

elements of a cause of action under either the FDCPA or the FCRA. Without specific facts,

including but not limited to: (1) the nature of the debt; (2) the amount of the debt; (3) the dates

and times Pressley was contacted regarding the debt; and (4) the method and content of these

communications, Pressley has not stated a plausible claim under the FDCPA. Similarly, with

respect to Pressley's FCRA claim, she has not (1) identified the accounts at issue, (2) described

the allegedly false and misleading information that appears in the accounts, (3) stated that she



                                                  5
filed a dispute regarding the false and misleading information; or (4) alleged that Capital One

failed to investigate and modify the inaccurate information. Pressley merely repeats the

language of the relevant statutes but does not provide facts to establish her right to relief under

them. Moreover, the Complaint does not comply with Rule 8, because it does not provide

enough information to put Capital One on sufficient notice to prepare a defense, nor does the

Complaint adequately inform the Court of the issues that need to be determined in this matter.

Accordingly, the Court will dismiss the Complaint. However, Pressley will be granted leave to

file an amended complaint within thirty (30) days of the date of this Memorandum and Order.

Any amended complaint should clearly describe the factual basis for Pressley's claims against

Capital One.

IV.    CONCLUSION

        For the foregoing reasons, the Court will grant Pressley leave to proceed informa

pauperis and dismiss her Complaint without prejudice pursuant to 28 U.S.C. § 1915€(2)(B)(ii)

for failure to state a claim. The Court will, however, grant Pressley leave to amend her

Complaint to attempt to cure the defects identified herein. An appropriate Order accompanies

this Memorandum.

                                               BY THE COURT:




                                                  6
